The petition herein states that the above-named petitioner is unlawfully restrained of his liberty in Oklahoma City by Frank Boone, who represents himself to be the agent of the Governor of the state of Kansas; that such detention is under authority of an executive warrant for the arrest of the petitioner and his return to the state of Kansas for trial in a criminal action. The petitioner was admitted to bail pending further hearing on the petition. On March 19, 1925, by agreement of parties, the custody and possession of the petitioner was *Page 335 
delivered to A.F. Pyeatt, attorney for the petitioner. It is now made to appear that the matters and things in controversy have been settled to the satisfaction of all parties interested and that the petitioner is now at liberty. The application for the writ is therefore dismissed.